
	

113 HR 2344 IH: TBI Treatment Act
U.S. House of Representatives
2013-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2344
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2013
			Mr. Sessions (for
			 himself and Mr. Thompson of
			 California) introduced the following bill; which was referred to
			 the Committee on Armed
			 Services
		
		A BILL
		To direct the Secretary of Defense to carry out a pilot
		  program for investigational treatment of members of the Armed Forces for
		  traumatic brain injury and post-traumatic stress disorder.
	
	
		1.Short titleThis Act may be cited as the
			 TBI Treatment
			 Act.
		2.Pilot program for
			 investigational treatment of members of the Armed Forces for traumatic brain
			 injury and post-traumatic stress disorder
			(a)ProcessThe Secretary of Defense shall carry out a
			 five-year pilot program under which the Secretary shall establish a process
			 through which the Secretary shall provide payment for investigational
			 treatments (including diagnostic testing) of traumatic brain injury or
			 post-traumatic stress disorder received by members of the Armed Forces in
			 health care facilities other than military treatment facilities. Such process
			 shall provide that payment be made directly to the health care facility
			 furnishing the treatment.
			(b)Conditions for
			 approvalThe approval by the Secretary for payment for a
			 treatment pursuant to subsection (a) shall be subject to the following
			 conditions:
				(1)Any drug or device
			 used in the treatment must be approved or cleared by the Food and Drug
			 Administration for any purpose and its use must comply with rules of the Food
			 and Drug Administration applicable to investigational new drugs or
			 investigational devices.
				(2)The treatment must
			 be approved by the Secretary following approval by an institutional review
			 board operating in accordance with regulations issued by the Secretary of
			 Health and Human Services.
				(3)The patient receiving the treatment must
			 demonstrate an improvement under criteria approved by the Secretary, as a
			 result of the treatment on one or more of the following:
					(A)Standardized
			 independent pre-treatment and post-treatment neuropsychological testing.
					(B)Accepted survey
			 instruments including, such instruments that look at quality of life.
					(C)Neurological
			 imaging.
					(D)Clinical
			 examination.
					(4)The patient
			 receiving the treatment must be receiving the treatment voluntarily and based
			 on informed consent.
				(5)The patient
			 receiving the treatment may not be a retired member of the Armed Forces who is
			 entitled to benefits under part A, or eligible to enroll under part B, of title
			 XVIII of the Social Security Act.
				(c)Additional
			 restrictions authorizedThe
			 Secretary may establish additional restrictions or conditions for reimbursement
			 as the Secretary determines appropriate to ensure the protection of human
			 research subjects, appropriate fiscal management, and the validity of the
			 research results.
			(d)AuthorityThe Secretary shall make payments under
			 this section for treatments received by members of the Armed Forces using the
			 authority in subsection (c)(1) of section 1074 of title 10, United States
			 Code.
			(e)AmountA payment under this section shall be made
			 at the equivalent Centers for Medicare and Medicaid Services reimbursement rate
			 in effect for appropriate treatment codes for the State or territory in which
			 the treatment is received. If no such rate is in effect, payment shall be made
			 on a cost-reimbursement basis, as determined by the Secretary, in consultation
			 with the Secretary of Health and Human Services.
			(f)Data collection
			 and availability
				(1)In
			 generalThe Secretary shall
			 develop and maintain a database containing data from each patient case
			 involving the use of a treatment under this section. The Secretary shall ensure
			 that the database preserves confidentiality and that any use of the database or
			 disclosures of such data are limited to such use and disclosures permitted by
			 law and applicable regulations.
				(2)Publication of
			 qualified institutional review board studiesThe Secretary shall ensure that an Internet
			 website of the Department of Defense includes a list of all civilian
			 institutional review board studies that have received a payment under this
			 section.
				(g)Assistance for
			 members To obtain treatment
				(1)Assignment to
			 temporary dutyThe Secretary
			 of a military department may assign a member of the Armed Forces under the
			 jurisdiction of the Secretary to temporary duty or allow the member a
			 permissive temporary duty in order to permit the member to receive treatment
			 for traumatic brain injury or post-traumatic stress disorder, for which
			 payments shall be made under subsection (a), at a location beyond reasonable
			 commuting distance of the permanent duty station of the member.
				(2)Per
			 diemA member who is away from the permanent station of the
			 member may be paid a per diem in lieu of subsistence in an amount not more than
			 the amount to which the member would be entitled if the member were performing
			 travel in connection with a temporary duty assignment.
				(3)Gift rule
			 waiverThe Secretary of Defense may waive any rule of the
			 Department of Defense regarding ethics or the receipt of gifts with respect to
			 any assistance provided to a member of the Armed Forces for travel or per diem
			 expenses incidental to receiving treatment under this section.
				(h)Memoranda of
			 understandingThe Secretary shall enter into memoranda of
			 understandings with civilian institutions for the purpose of providing members
			 of the Armed Forces with treatment carried out by civilian health care
			 practitioners under treatment—
				(1)approved by and
			 under the oversight of civilian institutional review boards; and
				(2)that would qualify
			 for payment under this section.
				(i)OutreachThe Secretary of Defense shall establish a
			 process to notify members of the Armed Forces of the opportunity to receive
			 treatment pursuant to this section.
			(j)Report to
			 congressNot later than 30
			 days after the last day of each fiscal year during which the Secretary is
			 authorized to make payments under this section, the Secretary shall submit to
			 Congress an annual report on the implementation of this section and any
			 available results on investigational treatment studies authorized under this
			 section.
			(k)TerminationThe
			 authority to make a payment under this section shall terminate on the date that
			 is five years after the date of the enactment of this Act.
			(l)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $10,000,000 for each fiscal year during which the Secretary is
			 authorized to make payments under this section.
			
